DETAILED ACTION
This communication is a Non-Final Office Action on the Merits.  Claims 1-21 as originally filed are pending and have been considered as follows.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are “control apparatus configured to perform” in Claim 14; and “display apparatus configured to perform” in Claim 19.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5-9, and 12-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sugaya (US Pub. No. 2018/0264646).

As per Claim 1, Sugaya discloses a control method of controlling a robot apparatus (101) based on a plurality of teaching points (106/P001, 107/P100) (Figs. 1, 5A-5B; ¶51-60, 71, 88, 92-93), the control method comprising:
setting (as per Fig. 3) a motion condition (as per 201, 202) for each of the plurality of teaching points (106/P001, 107/P100) (Figs. 3, 4A-D, 5A-5D; ¶71, 82-124);
selecting a teaching point (one of 106/P001, 107/P100) at which the motion condition (as per 201, 202) is to be changed (as per S26), from among the plurality of teaching points (106/P001, 107/P100) (Figs. 17, 18A-B, 19A-C; ¶283-334); and
obtaining a new teaching point (as per edited 106/P001, 107/P100) that causes a pose (as per α, β, γ in 201) of the robot apparatus (101) to change at the selected teaching point (one of 106/P001, 107/P100) (Figs. 17, 18A-B, 19A-C; ¶283-334).

As per Claim 5, Sugaya further discloses:
selecting a teaching point (one of 106/P001, 107/P100) other than the teaching point having the fixed motion condition (as per un-edited 106/P001, 107/P100) in a case where a teaching point (one of 106/P001, 107/P100) having a fixed motion condition (as per un-edited 106/P001, 107/P100) exists among the plurality of teaching points (one of 106/P001, 107/P100) (Figs. 17, 18A-B, 19A-C; ¶283-334),
wherein the new teaching point (as per edited 106/P001, 107/P100) that causes the pose (as per α, β, γ in 201) of the robot apparatus (101) to change is obtained at the teaching point other than the teaching point having the fixed motion condition (as per un-edited 106/P001, 107/P100) (Figs. 17, 18A-B, 19A-C; ¶283-334).

As per Claim 6, Sugaya further discloses wherein the motion sequence (as per Fig. 4A-4D) for the teaching point (as per un-edited 106/P001, 107/P100) having the fixed motion condition (as per un-edited 106/P001, 107/P100) is not changed (Figs. 3, 4A-D, 5A-5D, 17, 18A-B, 19A-C; ¶71, 82-124, 283-334).

As per Claim 7, Sugaya further discloses wherein the new teaching point (as per edited 106/P001, 107/P100) that causes the pose (as per α, β, γ in 201) of the robot apparatus (101) to change is not obtained at the teaching point (as per un-edited 106/P001, 107/P100) having the fixed motion condition (as per un-edited 106/P001, 107/P100) (Figs. 3, 4A-D, 5A-5D, 17, 18A-B, 19A-C; ¶71, 82-124, 283-334).

As per Claim 8, Sugaya further discloses wherein the plurality of teaching points (106/P001, 107/P100) is obtained based on a pose (as per α, β, γ in 201) of a predetermined part (as per 205, 207) of the robot apparatus (101) (Figs. 3, 4A-D, 5A-5D, 17, 18A-B, 19A-C; ¶71, 82-124, 283-334).

As per Claim 9, Sugaya further discloses wherein the plurality of teaching points (106/P001, 107/P100) is obtained from the pose (as per α, β, γ in 201) of the predetermined part (as per 205, 207) using inverse kinematics (¶110-111, 114, 301, 319).

As per Claim 12, Sugaya further discloses:
wherein the teaching point (one of 106/P001, 107/P100) at which the motion condition (as per 201, 202) is to be changed (as per S3) is selected automatically (¶212-213, 242) by a control apparatus (B) (Figs. 11A-B, 12-13, 14A-C, 15A-B, 16A-C; ¶211-282), and
wherein the new teaching point (as per edited 106/P001, 107/P100) that causes the pose (as per α, β, γ in 201) of the robot apparatus (101) to change is obtained automatically (¶213) at the automatically selected (¶213) teaching point (Figs. 11A-B, 12-13, 14A-C, 15A-B, 16A-C; ¶211-282).

As per Claim 13, Sugaya further discloses a non-transitory computer-readable recording medium (35) storing a control program (as per “control program” in ¶72) (Figs. 1-2; ¶51-81) that executes the control method according to claim 1 (see rejection of Claim 1).

As per Claim 14, Sugaya discloses a control apparatus (B) that controls a robot apparatus (101) based on a plurality of teaching points (106/P001, 107/P100) (Figs. 1, 5A-5B; ¶51-60, 71, 88, 92-93), the control apparatus (B) configured to perform functions of:
setting (as per Fig. 3) a motion condition (as per 201, 202) for each of the plurality of teaching points (106/P001, 107/P100) (Figs. 3, 4A-D, 5A-5D; ¶71, 82-124);
selecting a teaching point (one of 106/P001, 107/P100) at which the motion condition (as per 201, 202) is to be changed (as per S26), from among the plurality of teaching points (106/P001, 107/P100) (Figs. 17, 18A-B, 19A-C; ¶283-334); and
obtaining a new teaching point (as per edited 106/P001, 107/P100) that causes a pose (as per α, β, γ in 201) of the robot apparatus (101) to change at the selected teaching point (one of 106/P001, 107/P100) (Figs. 17, 18A-B, 19A-C; ¶283-334).

As per Claim 15, Sugaya further discloses a robot apparatus (101) comprising a robot arm (Figs. 4A-D) controlled by the control apparatus (B) according to claim 14 (see rejection of Claim 14).

As per Claim 16, Sugaya further discloses an article manufacturing method comprising manufacturing an article (103) using the robot apparatus (101) according to claim 15 (see rejection of Claim 15).

As per Claim 17, Sugaya discloses a motion program creation method of creating a motion program (as per “control program” in ¶72) that controls motion of a robot apparatus (101) based on a plurality of teaching points (106/P001, 107/P100) (Figs. 1-2, 5A-5B; ¶51-72, 88, 92-93), the motion program creation method comprising:
setting (as per Fig. 3) a motion condition (as per 201, 202) for each of the plurality of teaching points (106/P001, 107/P100) (Figs. 3, 4A-D, 5A-5D; ¶71, 82-124);
selecting a teaching point (one of 106/P001, 107/P100) at which the motion condition (as per 201, 202) is to be changed (as per S26), from among the plurality of teaching points (106/P001, 107/P100) (Figs. 17, 18A-B, 19A-C; ¶283-334); and
obtaining a new teaching point (as per edited 106/P001, 107/P100) that causes a pose (as per α, β, γ in 201) of the robot apparatus (101) to change at the selected teaching point (one of 106/P001, 107/P100) and creating the motion program (as per “control program” in ¶72) (Figs. 2, 17, 18A-B, 19A-C; ¶73-81, 283-334).

As per Claim 18, Sugaya discloses a motion program creation apparatus (A, B, C, D, E) that creates a motion program (as per “control program” in ¶72) that controls a motion of a robot apparatus (101) based on a plurality of teaching points (106/P001, 107/P100) (Figs. 1-2, 5A-5B; ¶51-72, 88, 92-93), the motion program creation apparatus (A, B, C, D, E) performing functions of:
setting (as per Fig. 3) a motion condition (as per 201, 202) for each of the plurality of teaching points (106/P001, 107/P100) (Figs. 3, 4A-D, 5A-5D; ¶71, 82-124);
selecting a teaching point (one of 106/P001, 107/P100) at which the motion condition (as per 201, 202) is to be changed (as per S26), from among the plurality of teaching points (106/P001, 107/P100) (Figs. 17, 18A-B, 19A-C; ¶283-334); and
obtaining a new teaching point (as per edited 106/P001, 107/P100) that causes a pose (as per α, β, γ in 201) of the robot apparatus (101) to change at the selected teaching point (one of 106/P001, 107/P100) and creating the motion program (as per “control program” in ¶72) (Figs. 2, 17, 18A-B, 19A-C; ¶73-81, 283-334).

As per Claim 19, Sugaya discloses a display apparatus (C, E) that displays information (as per E) regarding a plurality of teaching points (106/P001, 107/P100) set in a robot apparatus (101) (Figs. 1, 5A-5B; ¶51-60, 71, 88, 92-93), the display apparatus (C, E) configured to perform functions of:
setting (as per Fig. 3) a motion condition (as per 201, 202) for each of the plurality of teaching points (106/P001, 107/P100) (Figs. 3, 4A-D, 5A-5D; ¶71, 82-124);
selecting a teaching point (one of 106/P001, 107/P100) at which the motion condition (as per 201, 202) is to be changed (as per S26), from among the plurality of teaching points (106/P001, 107/P100) (Figs. 17, 18A-B, 19A-C; ¶283-334);
obtaining a new teaching point (as per edited 106/P001, 107/P100) that causes a pose (as per α, β, γ in 201) of the robot apparatus (101) to change at the selected teaching point (one of 106/P001, 107/P100) (Figs. 17, 18A-B, 19A-C; ¶283-334); and
displaying information (as per S9) regarding a teaching point (as per edited 106/P001, 107/P100) with a changed pose (as per edits to α, β, γ in 201) and displaying a motion sequence (as per Fig. 4A-4D) for the teaching point (as per edited 106/P001, 107/P100) (Figs. 3, 4A-D, 5A-5D, 17, 18A-B, 19A-C; ¶71, 82-124, 283-334).

As per Claim 20, Sugaya further discloses wherein, changes of the information regarding the teaching point (as per edited 106/P001, 107/P100) after the displayed pose (as per edits to α, β, γ in 201) is changed and of the motion sequence (as per Fig. 4A-4D) for the teaching point (per edited 106/P001, 107/P100) are accepted (Figs. 3, 4A-D, 5A-5D, 17, 18A-B, 19A-C; ¶71, 82-124, 283-334).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-4, 11, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Sugaya (US Pub. No. 2018/0264646) in view of Kimoto (US Pub. No. 2013/0317646).

As per Claim 2, Sugaya discloses all limitations of Claim 1.  Sugaya does not expressly disclose:
wherein the selected teaching point is a teaching point for which a motion sequence for the plurality of teaching points as the motion condition is changed, and
wherein the new teaching point that causes the pose of the robot apparatus to change is obtained at the teaching point for which the motion sequence is changed.
Kimoto discloses a system (10) for changing the program of a robot (15) (Fig. 1; ¶33-35).  The system (10) includes an initial storage unit (22) that stores a plurality of initial teachings points and an initial teaching sequence (Fig. 1; ¶34).  The system (10) further includes an interchanging unit (23) that interchanges a teaching sequence of a plurality of the teachings points (Fig. 1; ¶35).  As such, Kimoto discloses “wherein the selected teaching point is a teaching point for which a motion sequence for the plurality of teaching points as the motion condition is changed”.  Additionally, the interchanging unit functions such that the interchanged teaching sequence is formed on the basis of an angle formed by the movement vectors corresponding to movements between successive teaching points (¶38-39).  As such, Kimoto discloses “wherein the new teaching point that causes the pose of the robot apparatus to change is obtained at the teaching point for which the motion sequence is changed”.  Through use of the interchanging unit (23), total movement time can be shortened (¶50-51).  Like Sugaya, Kimoto is concerned with robot control systems.
Therefore, from these teachings of Sugaya and Kimoto, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Kimoto to the system of Sugaya since doing so would enhance the system by shortening total movement time.

As per Claim 3, the combination of Sugaya and Kimoto teaches or suggests all limitations of Claim 2.  Sugaya does not expressly disclose wherein the new teaching point that causes the pose of the robot apparatus to change is not obtained at a teaching point for which the motion sequence is unchanged among the plurality of teaching points.
See rejection of Claim 2 for discussion of teachings of Kimoto.  Kimoto discloses wherein the interchanging unit functions such that the interchanged teaching sequence is formed on the basis of an angle formed by the movement vectors corresponding to movements between successive teaching points (¶38-39).  As such, Kimoto discloses “wherein the new teaching point that causes the pose of the robot apparatus to change is not obtained at a teaching point for which the motion sequence is unchanged among the plurality of teaching points”.
Therefore, from these teachings of Sugaya and Kimoto, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Kimoto to the system of Sugaya since doing so would enhance the system by shortening total movement time.

As per Claim 4, the combination of Sugaya and Kimoto teaches or suggests all limitations of Claim 2.  Sugaya does not expressly disclose wherein in a case where the motion sequence is changed and a motion time after the change is shorter than a motion time before the change, the motion sequence remains changed, and in a case where the motion sequence is changed and the motion time after the change is not shorter than the motion time before the change, the changed motion sequence is returned to the motion sequence before the change.
See rejection of Claim 2 for discussion of teachings of Kimoto.  Kimoto further discloses wherein the sequence interchanging unit (23) operates to determine whether the calculated cycle time for the interchanged sequence (CT) is less than the cycle time for the initial sequence (CTO) and selects the sequence having a shorter cycle time (Fig. 2; ¶50).  As such Kimoto discloses “wherein in a case where the motion sequence is changed and a motion time after the change is shorter than a motion time before the change, the motion sequence remains changed, and in a case where the motion sequence is changed and the motion time after the change is not shorter than the motion time before the change, the changed motion sequence is returned to the motion sequence before the change”.
Therefore, from these teachings of Sugaya and Kimoto, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Kimoto to the system of Sugaya since doing so would enhance the system by shortening total movement time.

As per Claim 11, Sugaya discloses all limitations of Claim 1.  Sugaya does not expressly disclose obtaining a teaching point with a shortened motion time of the robot apparatus until a predetermined convergence condition is satisfied.
See rejection of Claim 2 for discussion of teachings of Kimoto.  Kimoto further discloses wherein the sequence interchanging unit (23) operates to determine whether the calculated cycle time for the interchanged sequence (CT) is less than the cycle time for the initial sequence (CTO) and selects the sequence having a shorter cycle time (Fig. 2; ¶50).  As such Kimoto discloses “obtaining a teaching point with a shortened motion time of the robot apparatus until a predetermined convergence condition is satisfied”.
Therefore, from these teachings of Sugaya and Kimoto, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Kimoto to the system of Sugaya since doing so would enhance the system by shortening total movement time.

As per claim 21, Sugaya discloses all limitations of Claim 19.  Sugaya further discloses displaying detailed information (10, 40, 20) about function of the robot (101) (Fig. 1; ¶51-71).  Sugaya does not expressly disclose wherein the display apparatus displays a degree to which a motion time of the robot apparatus after the pose change is short compared with a motion time of the robot apparatus before the pose change.
See rejection of Claim 2 for discussion of teachings of Kimoto.  Kimoto further discloses wherein the sequence interchanging unit (23) operates to determine whether the calculated cycle time for the interchanged sequence (CT) is less than the cycle time for the initial sequence (CTO) and selects the sequence having a shorter cycle time (Fig. 2; ¶50).  As such Kimoto discloses determining “a degree to which a motion time of the robot apparatus after the pose change is short compared with a motion time of the robot apparatus before the pose change”.
Therefore, from these teachings of Sugaya and Kimoto, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Kimoto to the system of Sugaya since doing so would enhance the system by shortening total movement time.  Applying the teachings of Kimoto to the system of Sugaya would involve a system “wherein the display apparatus displays a degree to which a motion time of the robot apparatus after the pose change is short compared with a motion time of the robot apparatus before the pose change” in that the displayed information as per Sugaya would be informed by the calculations as per Kimoto.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Sugaya (US Pub. No. 2018/0264646) in view of Rosheim (US Pub. No. 2016/0114479).

As per claim 10, Sugaya discloses all limitations of Claim 8.  Sugaya further discloses wherein the plurality of teaching points (106/P001, 107/P100) is obtained by adding or subtracting 360 degrees (as per α, β, γ in 201) to or from a value set in the joint (as per joint coincident with specified teaching point) (Figs. 17, 18A-B, 19A-C; ¶283-334).
Sugaya does not expressly disclose wherein the robot apparatus has a joint that is multi-rotatable.
Rosheim discloses a manipulator arm (10) featuring universal joint assemblies (18, 19, 20) the operation of which define orientations of plates (12, 17, 21) (Figs. 1-2; ¶34-35, 46-48).  As such, Rosheim discloses wherein the “robot apparatus has a joint that is multi-rotatable”.  In this way, a practical manipulator may be provided (Fig. 35; ¶98).  Like Sugaya, Rosheim is concerned with robot structures.
Therefore, from these teachings of Sugaya and Rosheim, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Rosheim to the system of Sugaya since doing so would enhance the system by reducing the cost of the system in the event that the manipulator of Rosheim is less expensive to implement than the expressly disclosed embodiments as per Sugaya.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Takaoka (US Patent No. 6,167,328), Watanabe (US Pub. No. 2006/0030970), Eberst (US Pub. No. 2014/0371905), Okazaki (US Pub. No. 2017/0371326), and Kuwahara (US Pub. No. 2018/0236657) disclose robot control systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN HOLWERDA whose telephone number is (571)270-5747. The examiner can normally be reached M-F 8am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOI TRAN can be reached on (571) 272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHEN HOLWERDA/Primary Examiner, Art Unit 3664